[Cite as State v. Kidd, 2020-Ohio-4994.]

                                 COURT OF APPEALS OF OHIO

                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA

STATE OF OHIO,                                       :

              Plaintiff-Appellee,                    :
                                                                No. 109126
                       v.                            :

LAMEER KIDD,                                         :

              Defendant-Appellant.                   :


                                  JOURNAL ENTRY AND OPINION

              JUDGMENT: AFFIRMED IN PART, REVERSED IN PART,
                        AND REMANDED
              RELEASED AND JOURNALIZED: October 22, 2020


           Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-19-640098-A


                                                 Appearances:

              Michael C. O’Malley, Cuyahoga County Prosecuting Attorney,
              and Carson Strang, Assistant Prosecuting Attorney, for appellee.

              Jerome Emoff, for appellant.


MICHELLE J. SHEEHAN, J.:

              Defendant-appellant Lameer Kidd (“Kidd”) appeals his conviction and

sentence. We find Kidd voluntarily forfeited his right to be present during the

rendering of the jury verdict, Kidd was properly convicted of aggravated burglary,
and the trial court did not violate Kidd’s right to a fair trial where the jury heard

evidence concerning the violation of a protection order. We find, however, that the

trial court erred in instructing the jury on the lesser included offense of assault and

vacate that conviction. We therefore affirm in part, reverse in part, and remand this

matter to the trial court.

                                 I. Procedural History

             On May 21, 2019, Kidd was charged in a multiple-count indictment as

follows: Count 1 — aggravated burglary in violation of R.C. 2911.11(A)(1); Count 2

— domestic violence in violation of R.C. 2919.25(A); Count 3 — abduction in

violation of R.C. 2905.02(A)(1); Count 4 — drug possession in violation of

R.C. 2925.11(A); and Count 5 — violating a protection order in violation of

R.C. 2919.27(A)(1). The indictment listed the predicate offense in Count 1 as

“domestic violence and/or abduction.”

             Prior to the start of trial, the prosecutor moved, without objection, to

amend Count 1 of the indictment to include assault, now stating the predicate

offense as “domestic violence and/or abduction and/or assault.” And at the end of

trial, at the prosecutor’s request, the court instructed the jury on “the lesser included

offense of assault” in violation of R.C. 2903.13(A) on Count 2.

             The indictment stemmed from an incident at the Forever Children’s

Home in Pepper Pike, Ohio, where Tramaine Bridges, the victim, worked. Prior to

the commencement of trial, the state moved to have the victim declared a material
witness because she refused to appear at trial. The trial court granted the motion,

over the defense’s objection, and a warrant was issued for Bridge’s arrest.

             On August 5, 2019, the case proceeded to trial. The state presented the

testimony of Bridges, Debra Johnson, and Tonya Brewer, the victim’s coworkers at

the home; Pepper Pike police officers Anthony Bekesz and Sergeant Karl Dietz; and

Euclid police officer Daniel Ferritto. At the close of the evidence, the state moved to

dismiss Count 5, violation of a protection order.

             When the court was notified that the jury had reached a verdict, it

notified the state and Kidd’s trial counsel. Kidd failed to return to court for the

announcement of the verdict. The trial court then took the verdict from the jury,

finding the following: Count 1, aggravated burglary, guilty; Count 2, the lesser

included offense of assault, guilty; Count 3, abduction, guilty; and Count 4,

possession of drugs, not guilty.

             Defendant was later apprehended pursuant to a bench warrant. The

trial court held a sentencing hearing, during which it heard from Bridges, Kidd’s

family members, Kidd, and the prosecutor. The state argued against merger of any

of the aggravated burglary and abduction counts, stating the crimes were committed

separately. The court imposed the following sentence: Count 1 — a prison sentence

of 10 years minimum to 15 years maximum; Count 2 — time served; and Count 3, a

prison sentence of 2 years. The court found that Counts 1 and 3 did not merge for

sentencing and ordered the sentences in Counts 1 and 3 to be served consecutively,

for an aggregate prison sentence of 12 to 17 years.
             Kidd appeals his conviction and sentence, assigning the following

errors for review:

      I. The trial court violated Appellant’s right to be present at all stages
      of his trial.

      II. The trial court erred in failing to merge Counts 1 and 2.

      III. Assault is not a lesser included offense of domestic violence.

      IV. Appellant did not receive a fair trial because the jury heard
      evidence on a charge that had no legal or factual support.

             For the reasons that follow, we overrule appellant’s first and fourth

assignments of error, sustain in part his third assignment of error, find as moot his

second assignment of error, and remand this case to the trial court.

                                II. Trial Testimony

              Debra Johnson worked with the victim, Tramaine Bridges, at the

Forever Children’s Home where she, along with five or six other employees, care for

adult residents with special needs. The residents live at the home and require 24-

hour care. Johnson testified that on a Sunday in April 2019, she was working with

Bridges and Tonya Brewer. Johnson stated that she was aware Bridges and Kidd

were dating and Kidd would sometimes drop her off and pick her up from work. On

that Sunday morning, she saw Kidd’s car parked in front of the house, which she

described as a “red or burnt orange Dodge Dart [with] tinted windows.”

             She further testified that when Kidd arrived, she was having breakfast,

Brewer was in the kitchen, and Bridges was in the living room with three of the

home’s residents, when she heard Bridges’ phone “going off” and then become quiet.
She then heard a knock at the front door; Bridges went to the door, opened it for a

few seconds, “said a few words,” closed the door, and returned to the living room

sofa.

              Shortly thereafter, Johnson heard Kidd knocking on the window. He

knocked harder, “banging” on the window. She approached Kidd at the window to

tell him to stop, and she became frightened by the way he looked at her. She returned

to the table, and Kidd moved to the door. She testified that Kidd then kicked the

door several times until he kicked it open. Bridges went into the kitchen, and Kidd

followed her and hit Bridges in the head with his fist, knocking her to the floor. He

then grabbed her by her hair; said, “Bitch, I'm going to beat your ass”; and dragged

her from the kitchen. He took her through the living room, out the front door, and

“threw her in the car.” Bridges was yelling, “Let me go. Stop!”

              Tonya Brewer testified that she was working at the Forever Children’s

Home on the morning of April 28, 2019. She said that at some point during the shift

change, she heard someone knocking on the window by the front door and then saw

Kidd kick open the front door. Brewer immediately began moving the residents to

safety. After the residents were secured, she phoned 911. Brewer saw Kidd use his

hand to hit Bridges, causing her to fall to the floor and saw Kidd drag Bridges out of

the house by her hair while Bridges was “kicking and screaming, asking for help.”

She heard Kidd tell Bridges to “shut up.” Brewer reported to the 911 operator that

Kidd, dragged “her coworker out of the house,” and that he was “beating on her.”
               Officer Anthony Bekesz, from the Pepper Pike Police Department,

responded to a call for “some type of assault” from the Forever Children’s Home. On

his way to the home, Officer Bekesz encountered Bridges on South Woodland Road

near the Park Synagogue. He testified that she was coming toward him in obvious

distress; she was “sobbing,” her clothes were torn, she had no shoes on, and had cuts

on her wrists. Officer Bekesz placed her in his patrol car to get her out of the cold.

Later, she was transported to the hospital where the officer spoke to her about the

incident.

               Tramaine Bridges testified that she has been in a “great” relationship

with Kidd for approximately two and a half years and they stayed at each other’s

houses. Bridges testified that she and Kidd shared a car, a Dodge Dart, and Kidd

would often drop her off at work. She said that in April 2019, she was working at

the Forever Children’s Home. On the evening of April 27, 2019, she and Kidd had a

disagreement and Kidd became angry because of a text she received from a male

friend. She went to work that evening and did not exchange phone calls or texts with

Kidd during the night. The next morning, Kidd arrived at the home to pick her up

when it was time for her to leave. She testified that he was not allowed into the

home. Bridges was sitting on the couch in the living room when she heard Kidd

knocking on the window. She went to the front door and told Kidd that she would

be out soon and that he should stop knocking on the window. Kidd stayed in the car

momentarily but returned to the window where he began knocking again. She

testified that Kidd then kicked the front door in.
               Bridges went into the kitchen where Kidd grabbed her arm and

caused her to fall to the ground. She said that Kidd “tried to” strike her. According

to Bridges, Kidd pulled her by her arm out of the home and into the car. She

admitted that she told Kidd to “get off of [her].” They drove away, and at some point,

she exited the vehicle on a nearby street where she encountered a police officer. She

was transported to a hospital for treatment, saying she was treated for “a couple of

scratches” with “a couple of Band-Aids.” Bridges identified pictures of her injuries

from that day, showing scratches and bruising to her elbows and arm from where

Kidd grabbed her.

               Bridges testified that a couple days after the incident, members of the

Pepper Pike Police Department obtained a protection order on her behalf. She

stated, however, that she spoke with Kidd many times after the incident and he was

apologetic. She also testified that she spoke with Kidd after he was arrested and,

despite the protection order, she saw Kidd at a nightclub on the Friday after the

incident. She further testified Kidd knew there was a protection order in place.

Bridges told the jury that she did not want to testify against Kidd and that she did

not appear the first day of trial.

               Detective Karl Dietz, with the Pepper Pike Police Department,

testified that he initiated the paperwork for a protection order against Kidd. The

detective filed the protection order on April 29, 2019. He interviewed Bridges the

next day, advising her that there was a protection order against Kidd. The detective

spoke with Kidd on the phone, advising him that there was a protection order
against him, reviewed the protection order with him, discussed the charges against

him, and told him he should stay away from Bridges.

              Detective Dietz also suggested Kidd turn himself in, but Kidd declined

to do so. Euclid Police Officer Daniel Ferritto testified that on May 4, 2019, he

responded to a call for assistance regarding a possible stolen vehicle. The vehicle

was a red Dodge Dart, and Bridges and Kidd were in the vehicle. Officer Ferritto

learned that there was a warrant for arrest and a protection order entered against

Kidd. He arrested Kidd on the warrant. He further testified as to a search of the car

and the recovery of suspected drugs that formed the basis for the drug possession

charge for which Kidd was acquitted at trial.

                          III. Right to be Present for Trial

              In his first assignment of error, Kidd contends that the trial court

violated his right to be present for all stages of his trial when the jury verdict was

read in court, outside his presence. Kidd argues, “[I]t is not entirely clear whether

his absence was voluntary.”

              A criminal defendant has the right to be present at every stage of the

criminal proceedings. Article I, Section 10, Ohio Constitution; State v. Sandidge,

8th Dist. Cuyahoga No. 109277, 2020-Ohio-1629, ¶ 6, citing Crim.R. 43(A).

Crim.R. 43(A) specifically provides that “[t]he Defendant shall be present at the

arraignment and every stage of the trial, including the impaneling of the jury, the

return of the verdict, and the imposition of sentence, except as otherwise provided

by these rules.” However, the rule contemplates a defendant’s absence and provides
that “[i]n all prosecutions, the defendant’s voluntary absence after the trial has been

commenced in his presence shall not prevent continuing the trial to and including

the verdict.”

                A defendant’s right to be present may be waived by his or her own

actions. State v. Meade, 80 Ohio St.3d 419, 421, 687 N.E.2d 278 (1997). “[W]hen a

defendant voluntarily absents himself from trial after the jury has been sworn, the

trial may proceed to its conclusion.”        State v. Chancey, 8th Dist. Cuyahoga

Nos. 75633 and 76277, 2000 Ohio App. LEXIS 575, 11 (Feb. 17, 2000). “The

voluntariness of an accused’s nonappearance is an issue of fact and the trial court is

permitted to find that a defendant’s absence was voluntary when there is un-refuted

evidence that the accused was aware of his obligation to attend the court

proceedings.” Id.

                Kidd was present when trial commenced, present through testimony

and presentation of evidence, but when the jury reached a verdict, Kidd did not

return. At that time, the court notified the parties that it was contacted by the sheriff,

and told them:

      The Court was * * * informed about an hour ago that the defendant
      appeared to be tampering with his bracelet. He’s on electronic home
      monitoring, GPS monitoring. He was in the Flats on Columbus Road,
      and it appeared that the deputy sheriffs got a signal that he was
      tampering with his bracelet. So, the deputies went to the location
      where it was signaled, and they found the bracelet but not the
      defendant. So, it appears that he cut his bracelet.

                After a discussion off the record, the trial court reiterated that the

sheriff’s department received a signal that Kidd was tampering with his GPD
monitoring device, and when deputies discovered the bracelet in the Flats, Kidd was

not there. In response, defense counsel explained:

      I did have a conversation with Mr. Kidd and told him that I think the
      jury is back. I may not have mentioned verdict, but I said the jury is
      back, we should get over to the courthouse as fast as you can. Where
      are you? Conversation was that he was outside the Justice Center. I
      said it will take me about five minutes to walk over there, I’ll meet you
      there, and we’ll go from there.

               Thereafter, he confirmed Kidd’s family had been present for the

entire trial and they, too, were not present for the verdict.

               Having parted from his monitoring bracelet and failing to meet his

attorney at the courthouse for the verdict, there is nothing to suggest that Kidd’s

failure to appear was involuntary. Further, at sentencing, Kidd admitted to having

removed his monitoring bracelet and apologized for “duping” people, stating he

wanted only to say goodbye to his family.

               Because the trial court properly found Kidd’s absence voluntary, it

committed no error by proceeding with the verdict without Kidd present.

               Kidd’s first assignment of error is overruled.

                              IV. Amended Indictment

               We address Kidd’s second and third assignments of error together. In

his third assignment of error, Kidd contends that the amendment to Count 1 was

improper and therefore “invalidates the entire verdict on Count 1.” In support, Kidd

argues that the assault charge was added to Count 1 because it was a lesser included

offense of domestic violence, and because assault is not a lesser included offense of
domestic violence, the amendment was improper. He further argues under this

assignment of error that he could not be convicted of the lesser included offense of

assault in Count 2. In his second assignment of error, Kidd argues that the trial court

erred by sentencing him on both aggravated burglary and assault where they are

allied offenses of similar import.

         1. Amendment to Count 1 of the Indictment, Aggravated Burglary

                Kidd did not object to the amendment of the indictment or the

inclusion of assault as a lesser included offense in the jury instructions. Pursuant to

Crim.R. 52(B), “plain errors or defects affecting substantial rights may be noticed

although they were not brought to the attention of the court.” We have stated that

“notice of plain error ‘is to be taken with the utmost caution, under exceptional

circumstances and only to prevent a manifest miscarriage of justice.’” State v.

Garcia-Toro, 8th Dist. Cuyahoga No. 107940, 2019-Ohio-5336, ¶ 23, appeal not

accepted, 158 Ohio St.3d 1467, 2020-Ohio-1393, cert. pending, No. 20-5569,

quoting State v. Long, 53 Ohio St.2d 91, 372 N.E.2d 804 (1978), paragraph three of

the syllabus.

                Prior to trial, the trial court amended the aggravated burglary charge

to include assault as one of several crimes charged. Crim.R. 7(D) allows that “[t]he

court may at any time before, during, or after a trial amend the indictment,

information, complaint, or bill of particulars, in respect to any defect, imperfection,

or omission in form or substance, or of any variance with the evidence, provided no

change is made in the name or identity of the crime charged.” Because the
underlying offense in an aggravated burglary indictment need not be specified in the

indictment, the amendment was not error. As explained by the Ninth District Court

of Appeals:

      For example, the elements of an offense underlying the charged
      offense, e.g., “any criminal offense” underlying a charge of aggravated
      burglary, are not essential elements of the aggravated burglary;
      rather, the specific underlying offense is merely a fact that must be
      proved to establish the essential element that a trespasser had
      purpose to commit in the structure “any criminal offense.” See State
      v. Lynn, 129 Ohio St.3d 146, 2011-Ohio-2722, 950 N.E.2d 931, ¶ 16,
      citing State v. Gardner, 118 Ohio St.3d 420, 2008-Ohio-2787, 889
      N.E.2d 995, ¶ 71.

State v. Schmolz, 9th Dist. Medina No. 12CA0004-M, 2013-Ohio-1220, ¶ 10.

               In this case, Count 1 of the indictment alleges Kidd

      did, by force, stealth, or deception, trespass, as defined in section
      2911.21(A)(1) of the Revised Code, in an occupied structure or in a
      separately secured or separately occupied portion of an occupied
      structure, when Tramaine L. Bridges, a person other than the
      accomplice, was present, with purpose to commit in the structure or
      in the separately secured or separately occupied portion of the
      structure a criminal offense, to wit: Domestic Violence and/or
      Abduction, 2919.25 and/or 2905.02, and the offender recklessly
      inflicted, or attempted or threatened to inflict physical harm on
      Tramaine L. Bridges.

The indictment tracks the language of R.C. 2911.11(A)(1), supplementing the

language with the offenses that Kidd is alleged to have the purpose to commit in the

structure.

               Domestic violence was alleged as one of the offenses that Kidd had

the purpose to commit when he entered the home. As recognized in State v.

Daugherty, 166 Ohio App.3d 551, 2006-Ohio-1133, 852 N.E.2d 202, ¶ 4 (2d Dist.),
all elements of assault under R.C. 2903.13 are contained within the offense of

domestic violence. As such, even though it is not necessary to delineate underlying

offenses in an aggravated burglary charge, such was done and Kidd was on notice

the state alleged both an abduction and an assault on a family member as underlying

offenses. The amendment inserting the underlying offense of assault was proper

under Crim.R. 7(D) where the nature and identity of the offense charged, aggravated

burglary, was not changed and where Kidd was on notice the state alleged an assault

as one of the offenses it sought to prove at trial.

                 Accordingly, Kidd’s argument that his conviction for aggravated

burglary should be vacated is not well taken.

            2. Amendment to Count 2 of the Indictment, Domestic Violence

                R.C. 2954.74 provides that a jury may find a defendant not guilty of a

lesser included offense of any charged offense “[w]hen the indictment or

information charges an offense, including different degrees, or if other offenses are

included within the offense charged, the jury may find the defendant not guilty of

the degree charged but guilty of an inferior degree thereof or lesser included

offense.”

                In Count 2 of the indictment, Kidd was charged with a violation of

R.C. 2919.25(A), domestic violence, a misdemeanor of the first degree. The trial

court allowed the jury to consider the “lesser” included offense of assault in violation

of R.C. 2903.13, also a misdemeanor of the first degree. R.C. 2919.25(A) prohibits a

person from “knowingly caus[ing] or attempt[ing] to cause physical harm to a family
or household member.” R.C. 2903.13(A) prohibits a person from “knowingly

caus[ing] or attempt[ing] to cause physical harm to another or to another’s unborn.”

The commission of the offense of domestic violence incorporates the elements of

assault under R.C. 2903.13(A), as the offense of domestic violence cannot be

committed without committing the offense of assault. Daugherty, 166 Ohio App.3d

551, 2006-Ohio-1133, 852 N.E.2d 202, ¶ 4.

               However, the test of whether an offense is a lesser included offense is

not to simply consider the elements of the offenses.

      In determining whether one offense is a lesser included offense of
      another, a court must consider whether: (1) “one offense carries a
      greater penalty than the other,” (2) “some element of the greater
      offense is not required to prove commission of the lesser offense,” and
      (3) “the greater offense as statutorily defined cannot be committed
      without the lesser included offense as statutorily defined also being
      committed.”

State v. Johnson, 8th Dist. Cuyahoga No. 108311, 2020-Ohio-568, ¶ 25, quoting

State v. Evans, 122 Ohio St.3d 381, 2009-Ohio-2974, 911 N.E.2d 889, paragraph

two of the syllabus, clarifying State v. Deem, 40 Ohio St.3d 205, 533 N.E.2d 294

(1988).

              Where the domestic violence offense is charged as a felony offense

and the assault is a misdemeanor offense, such amendment has been found to be

proper. E.g., State v. Quiles, 8th Dist. Cuyahoga No. 84293, 2005-Ohio-388, ¶ 17.

In contrast, the inclusion of assault as a lesser included offense is improper where

the domestic violence and assault charges are of the same degree. State v. Scott,

12th Dist. Butler No. CA2008-06-149, 2009-Ohio-1450; Daugherty at 553; State v.
Meese, 5th Dist. Tuscarawas No. 87AP120096, 1988 Ohio App. LEXIS 1467 (Apr. 18,

1988).

               In this case, the amendment is plain error under the test set forth in

Evans, supra. We find plain error where the amendment to Count 2 of the

indictment and the instruction on a lesser included offense resulted in a conviction.

Accordingly, Kidd’s argument that the court could not instruct the jury on

misdemeanor assault as a lesser included offense of misdemeanor domestic violence

is well taken, and his conviction of assault is vacated.

               Our resolution of the third assignment of error renders moot Kidd’s

second assignment of error alleging that his assault conviction should merge with

the abduction conviction.

                   V. Evidence of Violation of a Protection Order

               In his final assignment of error, Kidd contends that he did not receive

a fair trial because the jury heard evidence on a charge that had no legal or factual

support. He argues in support that the state presented no evidence that the

protection order in Count 5 was ever served on him, the state knew the protection

order was never served, and the state should therefore have dismissed the charge

before trial began, not after it rested. And because the jury heard information

regarding the protection order, Kidd asserts, the jury was prejudiced.

               At trial, the state presented the testimony of Detective Dietz, who

testified that he spoke with Kidd, advising him that there was a protection order

against him; reviewed the protection order with him; and advised Kidd that he
should stay away from Bridges. On cross-examination, the detective conceded that

the protection order was not physically served upon the defendant. At the close of

the state’s evidence, the prosecutor moved to dismiss Count 5, violating a protection

order, stating as follows:

      At this time, the state is going to make an oral motion to dismiss
      Count 5. And just for the record, I guess to put some reasoning on
      there, is that the state reads that count as to require service. I think
      defense counsel has elicited testimony that there was no service made
      to the defendant, so the state in good faith can’t go forward on that
      count.

               Kidd was charged under R.C. 2919.27(A)(1) with violating a

protection order. Subsection (D) of R.C. 2919.27 was effective September 27, 2017,

to provide:

      [I]t is not necessary for the prosecution to prove that the protection
      order or consent agreement was served on the defendant if the
      prosecution proves that the defendant was shown the protection order
      or consent agreement or a copy of either or a judge, magistrate, or law
      enforcement officer informed the defendant that a protection order or
      consent agreement had been issued, and proves that the defendant
      recklessly violated the terms of the order or agreement.

2017 Am.Sub. S.B. 7.

               The lack of perfected service of the protection order will not preclude

prosecution for a violation of R.C. 2919.27(A) as long as the prosecution can show,

for example, that a law enforcement officer informed the defendant that a protection

order had been issued and it proves that the defendant recklessly violated the terms

of the order. State v. P.J.M., 8th Dist. Cuyahoga No. 109017, 2020-Ohio-3805, ¶ 24,

citing R.C. 2919.27(D).
               Detective Dietz testified he informed Kidd that a protection order

was issued against him and reviewed the terms of the protection order with Kidd.

The state presented other evidence that established Kidd ignored the protection

order. In dismissing Count 5, the state mistakenly believed it had to prove perfected

service upon the defendant. Id. at ¶ 24. It was therefore not error for the jury to

hear evidence concerning Kidd’s violation of a protection order.

              Kidd’s fourth assignment of error is overruled.

              Judgment affirmed in part, reversed in part, and remanded for the

trial court to issue a new judgment reflecting that Kidd’s assault conviction has been

vacated.

      It is ordered that appellant and appellee share the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



____________________________
MICHELLE J. SHEEHAN, JUDGE

MARY J. BOYLE, P.J., and
FRANK D. CELEBREZZE, JR., J., CONCUR